               Case 2:20-mj-00189-AC Document 4 Filed 12/11/20 Page 1 of 1

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROBERT J. ARTUZ                                                           FILED
   Special Assistant United States Attorney                                 Dec 11, 2020
 3 501 I Street, Suite 10-100                                            CLERK, U.S. DISTRICT COURT
                                                                       EASTERN DISTRICT OF CALIFORNIA
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff

 7
   United States of America
                                                            SEALED
 8                              IN THE UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10
                United States of America            CASE NO.     2:20-mj-0189 AC
11
                           v.                       SEALING ORDER
12
                ANDREA M. GERVAIS                   UNDER SEAL
13
           aka ANDREA M. DANGERFIELD
14

15

16                                             SEALING ORDER
17         Upon Application of the United States of America and good cause having been shown,
18         IT IS HEREBY ORDERED that the file in the above-captioned matter be, and is hereby ordered,
19 SEALED until further order of this Court.

20

21   Dated:    December 11, 2020
                                                      Hon. Allison Claire
22                                                    U.S. MAGISTRATE JUDGE
23

24

25

26

27

28

     SEALING ORDER
